Citation Nr: 9921848	
Decision Date: 08/04/99    Archive Date: 08/12/99

DOCKET NO.  93-14 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to an increased disability rating for 
schizophrenia, undifferentiated type, currently rated as 50 
percent disabling.

2.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, spouse, and Jose A. Juarvez, M.D.


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran had active duty service from February 1972 to 
February 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1990 rating decision 
rendered by the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, Puerto Rico, which denied the 
veteran entitlement to an increased disability rating for 
schizophrenia, undifferentiated type.

The Board notes that this matter was previously before that 
Board in March 1995, at which time the case was remanded to 
the RO for additional development.  The Board also 
determined, at that time, that the issue of TDIU was in 
appellate status as well. 


REMAND

The Board observes that its March 1995 remand requested, 
among other things, that a VA psychiatric examination of the 
veteran be conducted, and that the examining psychiatrist 
"assess the impact of schizophrenia, undifferentiated type, 
on the veteran's ability to obtain and maintain gainful 
employment."  Although the claims file contains a July 1998 
VA psychiatric examination report, the Board finds that the 
examining psychiatrist did not assess or offer an opinion as 
to the extent that the veteran's schizophrenia affects his 
ability to obtain and maintain gainful employment.

The Board also observes that the July 1998 VA psychiatric 
examination report notes that the veteran has been receiving 
ongoing treatment at the "Alcohol Dependence Treatment 
Program" since 1997, and includes a diagnosis of "alcohol 
abuse, status unknown."  However, there is no record in the 
claims file of the veteran's participation in the Alcohol 
Dependence Treatment Program, nor does the examining 
psychiatrist assess the current affect of the veteran's 
alcoholism, if active, on his schizophrenic symptomatology.  
Although the examining psychiatrist suggests the that the 
veteran possibility suffered from Wernicke's encephalopathy 
in January 1994, which in turn could have been related to 
alcohol abuse, there is no current indicator cited by the VA 
psychiatrist, aside from the missing Alcohol Dependence 
Treatment Program records, to show that the veteran is 
currently abusing alcohol.  Indeed, the surprise September 
1998 VA Social and Industrial Survey reports no indication 
that the veteran was under the influence of alcohol.  

With regard to the impact of any alcoholism currently 
exhibited by the veteran, the Board observes that the veteran 
is not service-connected for alcohol abuse.  Nonetheless, 
even if the veteran were service-connected for alcohol abuse, 
on a secondary basis, he would not be eligible to receive a 
compensation award thereto.  38 U.S.C.A. §§ 105, 1110 (West 
1991); 38 C.F.R. §§ 3.301, 3.310 (1998); Barela v. West, 11 
Vet. App. 280 (1998); VAOPGCPREC 2-97.  

As compensation for the veteran's alcohol abuse is not 
permitted, it must be determined, if possible, the degree of 
severity his schizophrenia, undifferentiated type, causes 
independent of his alcohol dependence, if present.  In order 
for the Board to fully reconcile the veteran's total medical 
disability picture in relation to the degree of psychiatric 
impairment, further psychiatric evaluation is warranted for a 
more comprehensive assessment.

The Board also notes that by regulatory amendment effective 
November 7, 1996, substantive changes were made to the 
schedular criteria for evaluating psychiatric disorders, 
including schizophrenia.  Where the law or regulations change 
while a case is pending, the version most favorable to the 
claimant applies, absent congressional intent to the 
contrary.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  Consequently, the veteran's claim for an increased 
disability rating for schizophrenia must be considered under 
the criteria in effect prior to, and after, November 7, 1996.

In view of the foregoing, the case is REMANDED to the RO for 
the following actions:

1.  The RO should obtain copies of the 
veteran's treatment records at the 
Alcohol Dependence Treatment Program, 
referenced in the July 1998 VA 
examination report, indicating that the 
veteran had recently or currently 
undergone treatment for alcoholism.  If 
practicable, the RO should obtain an 
opinion from the Alcohol Dependence 
Treatment Program as to the current 
status of the veteran with regard to 
alcoholism (i.e., whether the veteran is 
currently dependent on alcohol, in 
remission, etc.).

2.  The veteran should be scheduled for a 
VA psychiatric examination with, if 
possible, the same examiner who examined 
the veteran in July 1998, to: a) assess 
the impact of schizophrenia, 
undifferentiated type, on the veteran's 
ability to obtain and maintain gainful 
employment, including an opinion as to 
whether the veteran's service-connected 
schizophrenia, undifferentiated type, 
alone, prevents him from working; and b) 
determine the current severity of his 
service-connected of schizophrenia, 
undifferentiated type, and any other 
psychiatric disorder which may be 
present.  Any and all indicated studies, 
including psychological testing, should 
be accomplished.  To the extent that is 
possible, the examiner should distinguish 
mental impairment due to schizophrenia, 
undifferentiated type, from mental 
impairment due to any other psychiatric 
or non-psychiatric disorders that may be 
currently present, including alcohol 
abuse or other substance abuse.  Further, 
the examiner should, to the extent that 
is possible, distinguish whether any 
inability to obtain and maintain gainful 
employment is affected by any psychiatric 
or non-psychiatric disorders (other than 
schizophrenia, undifferentiated type) 
that may be currently present, including 
alcohol abuse or other substance abuse.  
The examiner is requested to render a 
multi-axial diagnosis, including the 
assignment of a GAF score, based solely 
on service-connected schizophrenia, 
undifferentiated type, symptomatology.  A 
copy of this remand and the veteran's 
claims file must be made available to the 
examiner.  The examiner should report all 
clinical findings in detail, including 
any and all medical conditions identified 
through a review of the claims folder.  
The complete rationale for each opinion 
expressed must be set forth in a 
typewritten report.

3.  The RO should review the examination 
report to determine if it is in 
compliance with this REMAND.  If 
deficient in any manner, it should be 
returned, along with the claims file, for 
immediate corrective action.

4.  The RO should subsequently 
readjudicate the veteran's claim for an 
increased rating for schizophrenia, 
undifferentiated type, under both the old 
and new criteria for rating mental 
disorders and adjudicate the raised claim 
of entitlement to a total compensation 
rating based on individual 
unemployability based on all the evidence 
of record, and in accordance with the 
amended regulatory changes of 38 C.F.R. 
§§ 4.125-4.132 contained in 61 Fed.Reg. 
52695-52702 (1996).

5.  Although no longer contained in the 
Code of Federal Regulations, the RO 
should consider the application of 
38 C.F.R. § 4.16(c) (1996), which was in 
effect prior to November 7, 1996, if the 
RO increases the rating for the veteran's 
psychiatric disability to 70 percent and 
the increase is effective prior to 
October 8, 1996.  (This regulation states 
that when a veteran has been assigned a 
70 percent disability rating for a 
service-connected mental disorder, and 
such mental disorder precludes a veteran 
from securing or following a 
substantially gainful occupation, a 100 
percent schedular disability rating shall 
be assigned under the appropriate 
diagnostic code.) 

Following completion of the requested development, the agency 
of original jurisdiction should again consider the veteran's 
claims and determine whether or not they may be granted.  If 
the action remains adverse to the veteran, he should be 
furnished a supplemental statement of the case and be given 
the opportunity to respond.  The case should then be returned 
to the Board for further appellate consideration.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










